           Case 1:20-cv-04175-LLS Document 5 Filed 06/22/20 Page 1 of 11



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JESSE HAMMOCK,

                                Plaintiff,

                    -against-                                     20-CV-4175 (LLS)

 ANTHONY RIZZUTO, FOOD SERVICE                                   ORDER TO AMEND
 ADMINISTRATOR; JOHN PAPAVASILIOU,
 HEAD COOK,

                                Defendants.

LOUIS L. STANTON, United States District Judge:

       Plaintiff, currently incarcerated at Sullivan Correctional Facility, brings this pro se action

under 42 U.S.C. § 1983, alleging that Defendants unlawfully removed him from his job at the

facility. By order dated June 2, 2020, the Court granted Plaintiff’s request to proceed without

prepayment of fees, that is, in forma pauperis (IFP). 1 For the reasons set forth below, the Court

grants Plaintiff leave to file an amended complaint within sixty days of the date of this order.

                                   STANDARD OF REVIEW

       The Court must dismiss an IFP complaint, or portion thereof, that is frivolous or

malicious, fails to state a claim on which relief may be granted, or seeks monetary relief from a

defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see Livingston v.

Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also dismiss a

complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3). While

the law mandates dismissal on any of these grounds, the Court is obliged to construe pro se

pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret them to raise the



       1
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed in forma pauperis. See 28 U.S.C. § 1915(b)(1).
          Case 1:20-cv-04175-LLS Document 5 Filed 06/22/20 Page 2 of 11



“strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474-75

(2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in original).

                                         BACKGROUND

       Plaintiff brings this action against Anthony Rizzuto, the Food Service Administrator at

Sullivan; and John Papavasiliou, the Head Cook. He asserts that on December 14, 2019, at the

recommendation of Papavasiliou, Rizzuto removed him from the position of Special Housing

Unit (SHU) cook and placed him in the tray room. Plaintiff claims that the stated reasons for the

removal were: (1) he goes on visits; (2) he participates in the Family Reunion Program (FRP);

(3) he attends religious services; and (4) he takes his days off from work instead of working all

seven days a week. He asserts that there were no complaints concerning his work performance,

he never had any negative evaluations, and the only time he missed cooking or delivering food

was during his participation in the FRP. Plaintiff asserts that Defendants’ actions constitute

discrimination and “penaliz[e]” him for his religious belief. (ECF No. 2, at 14.) He seeks

monetary damages.

                                          DISCUSSION

       Prisoners have very limited rights when it comes to prison jobs. A prisoner has no

constitutional liberty interest in a particular job, and can be assigned or removed from his job for

almost any reason. Gill v. Mooney, 824 F.2d 192, 194 (2d Cir. 1987). But a prisoner is protected

under the Equal Protection Clause of the Fourteenth Amendment from discrimination in prison

job assignments because of race or religion. See LaBounty v. Adler, 933 F.2d 121, 124 (2d Cir.

1991); Bussey v. Phillips, 419 F. Supp. 2d 569, 582, 588-89 (S.D.N.Y. 2006).

       Plaintiff alleges that he was removed from his preferred position as SHU cook for

discriminatory reasons. But the Constitution does not prohibit the removal of Plaintiff from his




                                                 2
          Case 1:20-cv-04175-LLS Document 5 Filed 06/22/20 Page 3 of 11



job for visiting, participating in FRP, or taking his days off. However, his assertion that he was

removed for religious reasons implicates the Equal Protection Clause.

       The Equal Protection Clause essentially requires that all persons similarly situated should

be treated alike. See City of Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 439 (1985). To state

an equal protection claim, a plaintiff must allege that he is a member of a suspect or quasi-

suspect class of persons, see Giano v. Senkowski, 54 F.3d 1050, 1057 (2d Cir. 1995); such classes

include, but are not limited to, classes identified by race, religion, gender, alienage, or national

origin, see City of New Orleans v. Dukes, 427 U.S. 297, 303 (1976); Myers v. Cnty. of Orange,

157 F.3d 66, 75 (2d Cir. 1998). The plaintiff must also allege facts showing that the defendants

have purposefully discriminated against the plaintiff because of his membership in that class. See

Turkmen v. Hasty, 789 F.3d 218, 252 (2d Cir. 2015) (quoting Iqbal, 556 U.S. at 676, rev’d and

vacated in part on other grounds sub nom., Ziglar v. Abbasi, 137 S. Ct. 1843 (2017)); Giano, 54

F.3d at 1057. “[P]urposeful discrimination requires more than intent as volition or intent as

awareness of consequences. It instead involves a decisionmaker’s undertaking a course of action

because of, not merely in spite of, [the action’s] adverse effects upon an identifiable group.”

Turkmen, 789 F.3d at 252 (quoting Iqbal, 556 U.S. at 676-77) (internal quotation marks and

citations omitted, alterations in original). A prisoner asserting an equal protection claim must

further allege facts “demonstrat[ing] that his treatment was not ‘reasonably related to [any]

legitimate penological interests.’” Phillips v. Girdich, 408 F.3d 124, 129 (2d Cir. 2005) (quoting

Shaw v. Murphy, 532 U.S. 223, 225 (2001)).

       Plaintiff does not allege any facts suggesting that Defendants treated him differently from

similarly situated prisoners or intentionally discriminated against him because of his religion. He

only asserts that one of the reasons given for his removal as SHU cook was because he attends




                                                  3
          Case 1:20-cv-04175-LLS Document 5 Filed 06/22/20 Page 4 of 11



religious services, which, coupled with the other reasons given, may suggest a scheduling issue

rather than a religious one. He does not allege any facts suggesting any animus on Defendants’

part toward his religion or that they acted with intent to discriminate against him in particular.

Plaintiff fails to allege any facts to support his assertions that Defendants discriminated against

him and penalized him because of his religious beliefs. He therefore fails to state an equal

protection claim under the Fourteenth Amendment. See 28 U.S.C. § 1915(e)(2)(B)(ii).

       Plaintiff proceeds in this matter without the benefit of an attorney. District courts

generally should grant a self-represented plaintiff an opportunity to amend a complaint to cure its

defects, unless amendment would be futile. See Hill v. Curcione, 657 F.3d 116, 123-24 (2d Cir.

2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988). The Court therefore grants Plaintiff

leave to file an amended complaint to provide facts supporting his claim that Defendant removed

him from his SHU cook position because of his religious beliefs.

                                       LEAVE TO AMEND

       Plaintiff is granted leave to amend his complaint to detail his equal protection claim as

provided above. In the statement of claim, Plaintiff must provide a short and plain statement of

the relevant facts supporting each claim against each defendant named in the amended

complaint. Plaintiff is also directed to provide the addresses for any named defendants. To the

greatest extent possible, Plaintiff’s amended complaint must:

       a) give the names and titles of all relevant persons;

       b) describe all relevant events, stating the facts that support Plaintiff’s case including
          what each defendant did or failed to do;

       c) give the dates and times of each relevant event or, if not known, the approximate date
          and time of each relevant event;

       d) give the location where each relevant event occurred;




                                                  4
          Case 1:20-cv-04175-LLS Document 5 Filed 06/22/20 Page 5 of 11



       e) describe how each defendant’s acts or omissions violated Plaintiff’s rights and
          describe the injuries Plaintiff suffered; and

       f) state what relief Plaintiff seeks from the Court, such as money damages, injunctive
          relief, or declaratory relief.

       Essentially, the body of Plaintiff’s amended complaint must tell the Court: who violated

his federally protected rights; what facts show that his federally protected rights were violated;

when such violation occurred; where such violation occurred; and why Plaintiff is entitled to

relief. Because Plaintiff’s amended complaint will completely replace, not supplement, the

original complaint, any facts or claims that Plaintiff wishes to maintain must be included in the

amended complaint.

                                         CONCLUSION

       Plaintiff is granted leave to file an amended complaint that complies with the standards

set forth above. Plaintiff must submit the amended complaint to this Court’s Pro Se Intake Unit

within sixty days of the date of this order, caption the document as an “Amended Complaint,”

and label the document with docket number 20-CV-4175 (LLS). An Amended Civil Rights

Complaint form is attached to this order. No summons will issue at this time. If Plaintiff fails to

comply within the time allowed, and he cannot show good cause to excuse such failure, the

complaint will be dismissed for failure to state a claim upon which relief may be granted.

       This order will be mailed in chambers.

SO ORDERED.

 Dated:    June 18, 2020
           New York, New York

                                                                Louis L. Stanton
                                                                   U.S.D.J.




                                                 5
               Case 1:20-cv-04175-LLS Document 5 Filed 06/22/20 Page 6 of 11




                            U NITED S TATES D ISTRICT C OURT
                          S OUTHERN D ISTRICT OF N EW Y ORK



                                                                      _____CV_______________
Write the full name of each plaintiff.                               (Include case number if one has been
                                                                     assigned)

                                                                           AMENDED
                           -against-                                       COMPLAINT
                                                                                (Prisoner)

                                                                         Do you want a jury trial?
                                                                             ‫ ܆‬Yes    ‫ ܆‬No




Write the full name of each defendant. If you cannot fit the
names of all of the defendants in the space provided, please
write “see attached” in the space above and attach an
additional sheet of paper with the full list of names. The
names listed above must be identical to those contained in
Section IV.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual’s full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 5/20/16
          Case 1:20-cv-04175-LLS Document 5 Filed 06/22/20 Page 7 of 11



I.     LEGAL BASIS FOR CLAIM
State below the federal legal basis for your claim, if known. This form is designed primarily for
prisoners challenging the constitutionality of their conditions of confinement; those claims are
often brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants) or in a
“Bivens” action (against federal defendants).
‫ ܆‬Violation of my federal constitutional rights

‫ ܆‬Other:
II.    PLAINTIFF INFORMATION
Each plaintiff must provide the following information. Attach additional pages if necessary.



First Name                Middle Initial                Last Name


State any other names (or different forms of your name) you have ever used, including any name
you have used in previously filing a lawsuit.


Prisoner ID # (if you have previously been in another agency’s custody, please specify each agency
and the ID number (such as your DIN or NYSID) under which you were held)


Current Place of Detention


Institutional Address


County, City                                    State                        Zip Code
III.   PRISONER STATUS
Indicate below whether you are a prisoner or other confined person:
‫ ܆‬Pretrial detainee
‫ ܆‬Civilly committed detainee
‫ ܆‬Immigration detainee
‫ ܆‬Convicted and sentenced prisoner
‫ ܆‬Other:




                                                                                               Page 2
          Case 1:20-cv-04175-LLS Document 5 Filed 06/22/20 Page 8 of 11



IV.    DEFENDANT INFORMATION
To the best of your ability, provide the following information for each defendant. If the correct
information is not provided, it could delay or prevent service of the complaint on the defendant.
Make sure that the defendants listed below are identical to those listed in the caption. Attach
additional pages as necessary.

Defendant 1:
                   First Name                 Last Name                     Shield #

                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 2:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 3:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code
Defendant 4:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code


                                                                                              Page 3
          Case 1:20-cv-04175-LLS Document 5 Filed 06/22/20 Page 9 of 11



V.     STATEMENT OF CLAIM

Place(s) of occurrence:


Date(s) of occurrence:

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and how each defendant was personally involved in the alleged wrongful actions. Attach
additional pages as necessary.




                                                                                          Page 4
         Case 1:20-cv-04175-LLS Document 5 Filed 06/22/20 Page 10 of 11




INJURIES:

If you were injured as a result of these actions, describe your injuries and what medical treatment,
if any, you required and received.




VI.    RELIEF

State briefly what money damages or other relief you want the court to order.




                                                                                              Page 5
         Case 1:20-cv-04175-LLS Document 5 Filed 06/22/20 Page 11 of 11



VII.    PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law
or by a nonfrivolous argument to change existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Federal Rule of Civil Procedure 11.

I understand that if I file three or more cases while I am a prisoner that are dismissed as
frivolous, malicious, or for failure to state a claim, I may be denied in forma pauperis status in
future cases.

I also understand that prisoners must exhaust administrative procedures before filing an action
in federal court about prison conditions, 42 U.S.C. § 1997e(a), and that my case may be
dismissed if I have not exhausted administrative remedies as required.

I agree to provide the Clerk's Office with any changes to my address. I understand that my
failure to keep a current address on file with the Clerk's Office may result in the dismissal of my
case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Prison Address


County, City                                    State                           Zip Code



Date on which I am delivering this complaint to prison authorities for mailing:




                                                                                               Page 6
